Case 1:18-cr-00834-PAE Document 388-5 Filed 12/11/19 Page 1 of 6

Experience with Daniel Hernandez ‘Tekashi 6ix9ine’

Nora van der Woude — The Box Amsterdam
0031 — (0)643104095
nora@the-box.events

To whom it may concern:
| am pleased to write this letter on behalf of Daniel Hernandez.

We had the pleasure to work with Daniel Hernandez end of June 2018 due to his concert in our
eventlocation.

The concertpromotor, J. Noah Entertainment and Daniel Hernandez were both experienced as being
highly professional.

The concert was a huge success. We didn’t expect the show to go sold-out but it did; meaning we had
2850 dutch fans inside our location. There were no incidents excepts having some ‘over-enthustastic ‘
fans during this event trying to get to the Daniel Hernandez

| observed Daniel Hernandez during the ‘meet and greet experience’ with his fans and during
soundcheck (before opening), in my opinion/experience you can really tell he is a more timid / quiet
person off stage.

The moment he’s on stage or on camera his ‘show-face’ appears and he’s in his act.

A real showman! Eating brought in ‘drive-thourgh snacks’ instead of asking for expensive-dinner before
the show and no crazy backstage adventures as some artist do have. As | can remember no alcohol was
consumed by him or his crew as well; only soda’s and waters

Daniel Hernandez was a professional and nice person to work with, we hope we will welcome him again
in the future.

Yours Sincerely
Nora van der Woude

  

Signature: Date: October 14" 2018, Amsterdam

ha
Case 1:18-cr-00834-PAE Document 388-5 Filed 12/11/19 Page 2 of 6

Experience with Daniel Hernandez ‘Tekashi 6ix9ine’

Stav Consolas

J.Noah Entertainment
Booking agent/tour manager
Stav@j-noah.com

+30 6983103137

To whom it may concern, my name is Stav Consolas, a booking Agent/Tour Manager based in Europe.

Over the course of the last decade i have been booking shows and touring with Rap Artists here in
Europe. This past June | was commissioned the job of road managing for an Artist called Tekashi 69

whom you know as Daniel Hernandez. | thoroughly enjoy my job as a road manager but received this
news with mixed feelings as | had been following Tekashi 69 on Social Media and so was aware of his
online Antics. | feared it would be a tough job. Once the tour got started it didnt take long for me to
realise, that these online Antics were in fact just attributes of an online persona used as a compliment to
the music he releases and they were not representative of who Daniel was as a person (ie out of the
spotlight and off social media)

That being said | don’t feel that what is visible of Daniel online and on social should be used to condemn
him for anything happening in the 'real world’ in the same way that say, a Hollywood Actor playing a
certain role in a movie isn’t condemned in the real world for a character role they may have played on
Camera.

While touring with Daniel | saw many examples of selflessness, which surprised me, as prior to touring |
had allowed myself to assume that what | saw online was who he would be as a person. | was mistaken.
On a professional level Daniel was as punctual as they come, respecting other peoples timetables
(promoters, sound engineers, drivers) and showing appreciation for the work

put in by everyone involved and not just taking it for granted.

On a personal level, Daniel showed no sign of having a superiority complex which, in my experience, is
common place with Artists at his current level of fame, it indicated a good upbringing and a character of
an empathetic nature.

Danny treated everyone with respect, and acknowledged everyone he came across equally, from the
lower levels of the production like the person cleaning the stage at soundcheck to the higher levels of
the production, like the promoter themselves who were the ones paying him, he shook everyones
hands.

Touring is exhausting and no matter how tired he would have been, he would always go out of his way
in order to not let a fan down who wanted to take a selfie. He displyed no indication of exclusive
behaviour by allowing people back stage after the show, despite being in fatigued state, in order to give
his fans what they wanted, a selfie with their favourite Artist. | saw him put a smile on many kids faces
and make their day by doing this, even though it posed a security risk in many cases due to the amount
of people swarming him and the lack of security we had.

Another testament of his character is something | personally experienced on 3 occasions.
Case 1:18-cr-00834-PAE Document 388-5 Filed 12/11/19 Page 3 of 6

1 When he was held at the London airport, | was waiting for him at the airport and was the first person
he was allowed to speak to on the phone. The only thing he was concerned with was letting his loved
ones back at home know he was ok and safe so they wouldnt worry by giving me his partners number
and asking me to call her to let her know not to worry.

2 Upon arriving in Amsterdam on the 24th of June | was a little worse for wear having lost my credit
card, not being able to get some food as a result and in desperate need of rest. Upon realising my
situation, he made sure | got fed at his own expense , got rest by giving me his room key, in which he
had all his personal belonging, including extremely valuable Jewellery. *Note Upon arrival at each city,
his suite was always prepared and ready no matter the time of arrival, everyone elses room was ready in
the afternoon

3 The last scheduled show of the tour was in Berlin, but this changed as there were 2 last minute
bookings made while on the road, one in Cyprus and one in France. This made things difficult for me as |
was going throguh a strained relationship at the time and the extra delay in getting home would have
made things worse for me. Danny must have found this out from another member of the crew (as |
never wanted my problems to become and issue on the tour) and he insisted | go back as originally
planned so as to not create more problems for myself and what | was going through. | did go back as
planned and it made all the difference to me. He did this even though it meant proceeding ont he toru
without a road manager.

These are the real life actions of Danny not visible on social media and should be taken into
consideration with a lot more gravity than what is visible online

To conclude, | feel it would be a shame for Danny to receive harsh punishment by being judged for what
is visible online and that he has a lot more to offer by being allowed to continue to prosper and set an
example of how one can achieve their dream in this day and age. Is he perfect? no, but who is at 21, |
know | wasnt and | cant guarantee that | would have been so down to earth to those around me after
receiving so much money and fame, in such a short period of time at that age. Given the circumstances,
| saw he manages it very well and and feel he should be given a chance by being guided and not
punished by instruments of the state. | truly hope he is allowed to continue his career unhindered and
that our paths will across again one day, as it was a pleasure working with him.

 
Case 1:18-cr-00834-PAE Document 388-5 Filed 12/11/19 Page 4 of 6

Experience with Daniel Hernandez ‘Tekashi 6ix9ine’

Streetlife International GmbH
Sophie Keszier
BessemerstraRe 2-14

12103 Berlin

T: +49 (0) 30 - 600 318 0

E: sophie@streetlife-international.com

To whom it may concern:

| am pleased to write this letter on behalf of Daniel Hernandez.

We, Streetlife International GmbH, booked Daniel Hernandez ‘Tekashi 6ix9ine’ as a headliner for our
HYPE festival in August. The negotiations in advance with him and his management ran smoothly

without any problems.

During the festival, we were very pleased with Daniel Hernandez as he appeared to his performance on
time, complied with all agreements and didn’t misbehave at any time.

After his concert he showed himself very patient towards his fans, took photos and gave autographs. As
agreed before, he gave interviews and was very friendly and approachable to everyone.

It was a pleasure to work with Daniel Hernandez and we’re looking forward booking him for our

upcoming events.

Signature:
‘

  
  

  

INTERNATI i

House of Sports & Eiraen
Streetlife International GmbH
Soe serneraty, 2-14, 127103 Bertin * Germany
T: +4830 600 31 8-0. F: +4930 600 31 8-28

info@ streetiife-international.com
www.streetiife-international.com

 
       
    

Date: Ad. JO QOAS
Case 1:18-cr-00834-PAE Document 388-5 Filed 12/11/19 Page 5 of 6

Experience with Daniel Hernandez ‘Tekashi 6ix9ine’

Tyrone Derry! Clay
+1149170-6537013
tyrone.derryl.clay@gmx.de

To whom it may concern:
1am pleased to write this ietter on behalf of Daniel Hernandez.

| have met Tekashi and his Team in Barcelona for a Show that he performed there and been following
the tour because the Energy is real positive and good when he performs

Tekashi 6ix9ine is a very generaous guy who loves his fans. | remember on his Tour ealier this year, a Fan
was pressed against the fence in the Front row. The Fans pressed her so hard that she almost went
unconcious. So Danny stopped the Show and went down to the fence personally with his security to
come to the girls rescue. He also doesnt hesitate to go out of his way to help the less fortuned random
people on the Streets to make sure they get food to eat or have a few dollars to make it through the
day.

This Gangster persona that People are trying to put on him is totally overrated as far as | can tell. He is
just a Kid who likes to do music, loves Life and loves to play Soccer. There is not one thing | can say
about him and | would also be available to share my experience in court under oath if need be.

Thank you for your time.

Tyrone Derryl Clay

Signature: Date: [mm/dd/yyyy]

{CF Bi EI?

 
Case 1:18-cr-00834-PAE Document 388-5 Filed 12/11/19 Page 6 of 6

  

OLD MUSIC GROUP

 

Renelio Perez
Aarestrasse 34

5013 Niedergosgen
renelioperez@hotmail.com

Niedergésgen, 18.October. 2018

To whom it may concern:

Experience with Daniel Hernandez ‘Tekashi 6ix9ine’
We had a show with Daniel Hernandez (Tekashi) in the city of Zurich on July 1, 2018.

Daniel Hernadez was very educated and professional. We are very happy with his visit in Zirich, which we are
waiting with anxiety to have Sr, Hernandez back in our country.We work with pleasure and enjoy of his present.

ACCEPTED AND AGREED BY: Old Music Group
By: Renelio Perez GEE Taf

Its: CEO

Old Music Group GmbH - Aarestrasse 34 + 5013 Niedergdsgen + Switzerland oldmusicgroup.com + Info@oldmusicgroup.com
* +41 78 647 72 69
